      Case 2:15-cv-09097-JAR-JPO Document 39 Filed 08/19/19 Page 1 of 1




               United States District Court
     -------------------------- DISTRICT OF KANSAS----------------------------

JEHAN ZEB MIR,

                     Plaintiff,

v.                                                  Case No: 15-9097-JAR

JAY BROWN, WESTPORT INSURANCE
CORPORATION, IUNGERICH & SPACKMAN,
RUSSELL IUNGERICH, and PAUL SPACKMAN,

                     Defendants,


                        JUDGMENT IN A CIVIL CASE
☐     Jury Verdict. This action came before the Court for a jury trial. The issues have been
      tried and the jury has rendered its verdict.

☒     Decision by the Court. This action came before the Court. The issues have been
      considered and a decision has been rendered.

IT IS ORDERED AND ADJUDGED

      That pursuant to the Memorandum and Order filed on May 16, 2019 (Doc. 32), that the
      Westport Defendants Motion to Dismiss (Doc. 17), as joined by Defendants Iungerich
      and Spackman (Docs. 28, 29), is granted; Plantiff’s claims against these Defendants are
      dismissed with prejudice.

      That pursuant to the Memorandum and Order filed on August 19, 2019 (Doc. 38), that
      Defendant Iungerich & Spackman’s Motion to Dismiss (Doc. 36) is granted; Plaintiff’s
      claims against I & S are dismissed without prejudice. This Court declines to exercise
      supplemental jurisdiction over Plaintiff’s state law claims; this matter is dismissed in its
      entirety.


8/19/2019    _______                                TIMOTHY M. O’BRIEN
     Date                                           CLERK OF THE DISTRICT COURT

                                                    by: _s/Bonnie Wiest______________
                                                           Deputy Clerk
